9/5/2019                                  CM/ECF -Document
                       Case 1:19-cv-11654-FDS     USDC Massachusetts
                                                             10-2 - Version
                                                                     Filed6.2.2 as of 2/9/2019
                                                                            09/10/19        Page 1 of 2
                                                                                                                          CLOSED

                                          United States District Court
                                       District of Massachusetts (Boston)
                                CIVIL DOCKET FOR CASE #: 1:15-cv-10096-DJC


 O'Connell v. Walsh                                                                   Date Filed: 01/16/2015
 Assigned to: Judge Denise J. Casper                                                  Date Terminated: 12/30/2015
 Cause: 28:1331 Federal Question: Other Civil Rights                                  Jury Demand: None
                                                                                      Nature of Suit: 890 Other Statutory Actions
                                                                                      Jurisdiction: Federal Question
 Plaintiff
 Robert . O'Connell                                                     represented by Robert . O'Connell
                                                                                       5 Fiske Terrace
                                                                                       Allston, MA 02134
                                                                                       617-232-7580
                                                                                       PRO SE


 V.
 Defendant
 Marty Walsh                                                            represented by Nicole I. Taub
 Mayor Of The City of Boston                                                           Boston Police Department
                                                                                       One Schroeder Plaza
                                                                                       Boston, MA 02120
                                                                                       617-343-4550
                                                                                       Email: taubn.bpd@ci.boston.ma.us
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  01/16/2015             1 COMPLAINT against Marty Walsh, filed by Robert. O'Connell. (Attachments: # 1
                           Exhibit, # 2 Civil Cover Sheet)(Castilla, Francis) (Entered: 01/16/2015)
  01/16/2015             2 General Order 09-1, dated January 6, 2009 regarding the E-Government Act and Personal
                           Identifiers entered. (Castilla, Francis) (Entered: 01/16/2015)
  01/16/2015             3 ELECTRONIC NOTICE of Case Assignment. Judge Denise J. Casper assigned to case. If
                           the trial Judge issues an Order of Reference of any matter in this case to a Magistrate
                           Judge, the matter will be transmitted to Magistrate Judge Marianne B. Bowler. (Abaid,
                           Kimberly) (Entered: 01/16/2015)
  01/16/2015             4 Filing fee/payment: $ 400.00, receipt number 1BST047620 for 1 Complaint (Caruso,
                           Stephanie) (Entered: 01/21/2015)
  01/21/2015             5 Summons Issued as to All Defendants. Counsel receiving this notice electronically
                           should download this summons, complete one for each defendant and serve it in
                           accordance with Fed.R.Civ.P. 4 and LR 4.1. Summons will be mailed to plaintiff(s)
                           not receiving notice electronically for completion of service. (Castilla, Francis)
                           (Entered: 01/21/2015)
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?72706903893486-L_1_0-1                                                               1/2
9/5/2019                                    CM/ECF -Document
                       Case 1:19-cv-11654-FDS       USDC Massachusetts
                                                               10-2 - Version
                                                                       Filed6.2.2 as of 2/9/2019
                                                                              09/10/19        Page 2 of 2
  03/04/2015            6 WAIVER OF SERVICE Returned Executed by Robert. O'Connell. Marty Walsh waiver
                           sent on 2/23/2015, answer due 4/24/2015. (Maynard, Timothy) (Entered: 03/04/2015)
  04/22/2015             7 NOTICE of Appearance by Nicole I. Taub on behalf of Marty Walsh (Taub, Nicole)
                           (Entered: 04/22/2015)
  04/22/2015             8 First MOTION for Extension of Time to May 15, 2015 to File Answer or Responsive
                           Pleading by Marty Walsh.(Taub, Nicole) (Entered: 04/22/2015)
  04/24/2015             9 Judge Denise J. Casper: ELECTRONIC ORDER entered granting 8 Motion for Extension
                           of Time to Answer re 1 Complaint Marty Walsh answer due 5/15/2015. (Hourihan, Lisa)
                           (Entered: 04/24/2015)
  04/29/2015           10 Letter/request (non-motion) giving assent to Motion, D. 8 from Robert O'Connell.
                          (Maynard, Timothy) (Entered: 04/29/2015)
  05/15/2015           11 First MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by Marty Walsh.
                          (Taub, Nicole) (Entered: 05/15/2015)
  05/15/2015           12 MEMORANDUM in Support re 11 First MOTION TO DISMISS FOR FAILURE TO
                          STATE A CLAIM filed by Marty Walsh. (Taub, Nicole) (Entered: 05/15/2015)
  05/29/2015           13 Opposition re 11 First MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                          filed by Robert. O'Connell. (Maynard, Timothy) (Entered: 05/29/2015)
  07/23/2015           14 ELECTRONIC NOTICE Setting Hearing on Motion 11 First MOTION TO DISMISS
                          FOR FAILURE TO STATE A CLAIM : Motion Hearing set for 10/1/2015 02:00 PM in
                          Courtroom 11 before Judge Denise J. Casper. (Hourihan, Lisa) (Entered: 07/23/2015)
  10/01/2015           15 ELECTRONIC Clerk's Notes for proceedings held before Judge Denise J. Casper: Motion
                          Hearing held on 10/1/2015 re 11 First MOTION TO DISMISS FOR FAILURE TO STATE
                          A CLAIM filed by Marty Walsh. Arguments. Court takes under advisement 11 Motion to
                          Dismiss for Failure to State a Claim; (Court Reporter: Debra Joyce at
                          joycedebra@gmail.com.)(Attorneys present: Robert O'Connell pro se. Nicole Taub for the
                          defendant.) (Hourihan, Lisa) (Entered: 10/01/2015)
  12/30/2015           16 Judge Denise J. Casper: ORDER entered. MEMORANDUM AND ORDER - The Court
                          ALLOWS Walsh's motion to dismiss without prejudice. D. 11. (Hourihan, Lisa) (Entered:
                          12/30/2015)
  12/30/2015           17 Judge Denise J. Casper: ORDER entered. ORDER DISMISSING CASE(Hourihan, Lisa)
                          (Entered: 12/30/2015)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               09/05/2019 15:28:06
                                   PACER
                                                    cb03841234:2520178:0 Client Code:
                                   Login:
                                                                           Search       1:15-cv-10096-
                                   Description:     Docket Report
                                                                           Criteria:    DJC
                                   Billable
                                                    2                      Cost:        0.20
                                   Pages:




https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?72706903893486-L_1_0-1                                             2/2
